RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                 File Name: 12a0011p.06

              UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


                                              X
                                               -
 RICHARD A. CONN, JR.,
                                               -
                             Plaintiff-Appellant,
                                               -
                                               -
                                                   No. 10-3526
          v.
                                               ,
                                                >
                                               -
                       Defendant-Appellee. -
 VLADIMIR ZAKHAROV,
                                               -
                                              N
                Appeal from the United States District Court
               for the Northern District of Ohio at Cleveland.
              No. 09-00760—Donald C. Nugent, District Judge.
                              Argued: October 11, 2011
                        Decided and Filed: January 12, 2012
      Before: BATCHELDER, Chief Judge; SILER and COLE, Circuit Judges.

                                 _________________

                                      COUNSEL
ARGUED: Bruce S. Marks, MARKS & SOKOLOV, LLC, Philadelphia, Pennsylvania,
for Appellant. Leonard J. Marsico, McGUIRE WOODS LLP, Pittsburgh, Pennsylvania,
for Appellee. ON BRIEF: Bruce S. Marks, MARKS & SOKOLOV, LLC,
Philadelphia, Pennsylvania, for Appellant. Leonard J. Marsico, McGUIRE WOODS
LLP, Pittsburgh, Pennsylvania, for Appellee.
                                 _________________

                                      OPINION
                                 _________________

       ALICE M. BATCHELDER, Chief Judge. An old Russian proverb states, “If
you’re afraid of wolves, don’t go into the forest.” For Appellant Richard A. Conn the
proverb might well read, “If you’re afraid of the Russian legal system, don’t do business
in Russia.” Conn brought this action against Appellee Vladimir Zakharov for breach of
contract, a contract that Conn moved to Russia to perform. Conn chose the Northern


                                           1
No. 10-3526        Conn v. Zakharov                                               Page 2


District of Ohio as the forum for the suit because Zakharov owns property there and
because Conn believed he would not prevail in a Russian court of law. The district court
ruled that it did not have personal jurisdiction under Ohio law and dismissed the case.
We AFFIRM because under the facts of this case both Ohio law and the Due Process
Clause proscribes the district court from finding general personal jurisdiction over
Zakharov.

                                           I.

       The merits of Conn’s case against Zakharov are not before this Court, as even
Conn admits that the purported contract has no connection to the state of Ohio. Suffice
it to say that Conn believes that he came to an agreement with Zakharov in which Conn
would gain a fifteen percent share of a proposed venture by Zakharov’s company, that
Conn moved to Russia to perform on the agreement, that Zakharov later repudiated the
agreement, and that Conn moved back to the United States.

       More relevant to this appeal is the history that Zakharov—a Russian citizen—has
with Ohio. He attended graduate school at Case Western Reserve University in
University Heights, Ohio, and graduated with an MBA in 2002. Zakharov and his wife
own residential real estate in Pepper Pike, Ohio, that Zakharov apparently spent millions
of dollars purchasing and improving. Zakharov owns several vehicles registered in
Ohio, maintains a bank account in Ohio, and maintains the Pepper Pike properties year-
round. He also spends some time in Ohio each year, ranging from forty days in 2007 to
a total of seventeen days in 2008–2009. In 2008, he even spent $10,000 on Christmas
decorations at the Pepper Pike residence, according to documents unearthed by Conn.

       After returning from Russia, and motivated by Zakharov’s property ownership
in Ohio, Conn brought this action in the United States District Court for the Northern
District of Ohio, claiming breach of contract and seeking an accounting for the value of
a fifteen percent share of the Russian venture. Zakharov moved to dismiss the
Complaint under Federal Rule of Civil Procedure 12(b)(2) for lack of personal
jurisdiction, but also under Rules 12(b)(2) and 12(b)(6) for forum non conveniens and
No. 10-3526           Conn v. Zakharov                                                          Page 3


failure to state a claim, respectively. After completion of discovery on the personal
jurisdiction issue, and after “exhaustive” briefing of the issues by the parties, the district
court granted Zakharov’s motion to dismiss for lack of personal jurisdiction.1 In
essence, the district court held that Zakharov was not an Ohio resident, that he was not
served with process in a manner that automatically confers personal jurisdiction, that
Ohio law did not recognize general jurisdiction over non-residents such as Zakharov,
and that Ohio’s long-arm statute did not confer personal jurisdiction over Zakharov.
Conn filed a timely appeal to this Court.

                                                  II.

         “A federal court sitting in diversity may not exercise jurisdiction over a
defendant unless courts of the forum state would be authorized to do so by state
law—and any such exercise of jurisdiction must be compatible with the due process
requirements of the United States Constitution.” Int’l Techs. Consultants v. Euroglas
S.A., 107 F.3d 386, 391 (6th Cir. 1997) (citation omitted). Deciding whether jurisdiction
exists is not an idle or perfunctory inquiry; due process demands that parties have
sufficient contacts with the forum state so that it is fair to subject them to jurisdiction.
See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (“[T]he Due Process
Clause gives a degree of predictability to the legal system that allows potential
defendants to structure their primary conduct with some minimum assurance as to where
that conduct will and will not render them liable to suit.” (internal quotation marks and
citations omitted)). The court’s jurisdiction accordingly extends only to those parties
who have in some fashion placed themselves in the hands of the tribunal. See, e.g.,
Kerry Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147, 150 (6th Cir. 1997) (“To be
subject to in personam jurisdiction . . . a defendant must purposefully avail [ ] itself of
the privilege of conducting activities within the forum State, thus invoking the benefits
and protections of its laws.” (internal quotation marks and citation omitted) (alteration
in the original)). Practically speaking, plaintiffs always concede personal jurisdiction,

         1
          The district court did not address Zakharov’s forum non conveniens or failure-to-state-a-claim
arguments. Because the district court does not have personal jurisdiction over Zakharov, we will not
consider these arguments.
No. 10-3526         Conn v. Zakharov                                                 Page 4


so the inquiry is typically restricted to defendants; because defendants who reside in the
forum state will always be subject to the personal jurisdiction of the court, the inquiry
is in most cases further restricted to non-resident defendants.

        The plaintiff bears the burden of establishing through “specific facts” that
personal jurisdiction exists over the non-resident defendant, and the plaintiff must make
this demonstration by a preponderance of the evidence. See Kroger Co. v. Malease
Foods Corp., 437 F.3d 506, 510 & n.3 (6th Cir. 2006); Theunissen v. Matthews, 935
F.2d 1454, 1458 (6th Cir. 1991). But where, as here, the defendant has moved to dismiss
the case under Rule 12(b)(2) for lack of personal jurisdiction and the district court rules
on the motion without an evidentiary hearing, the plaintiff need only make a “prima
facie” case that the court has personal jurisdiction. Kroger, 437 F.3d at 510. In this
procedural posture, we do not weigh the facts disputed by the parties but instead
consider the pleadings in the light most favorable to the plaintiff, although we may
consider the defendant’s undisputed factual assertions. See Kerry Steel, 106 F.3d at 153;
CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1261–62 (6th Cir. 1996). But also where,
as here, “the plaintiff has received all of the discovery it sought with respect to personal
jurisdiction and there does not appear to be any real dispute over the facts relating to
jurisdiction,” the prima facie “proposition loses some of its significance.” Euroglas S.A.,
107 F.3d at 391.

        We review de novo a district court’s dismissal of the case under Rule 12(b)(2)
for lack of personal jurisdiction. See, e.g., Kroger, 437 F.3d at 510. Accordingly, we
will not conclude that the district court in Ohio has personal jurisdiction over Zakharov
unless Conn presents a prima facie case that: (1) jurisdiction is proper under a long-arm
statute or other jurisdictional rule of Ohio, the forum state; and (2) the Due Process
Clause also allows for jurisdiction under the facts of the case. See, e.g., CompuServe,
89 F.3d at 1262. Of course, if jurisdiction is not proper under the Due Process Clause
it is unnecessary to analyze jurisdiction under the state long-arm statute, and vice-versa.
See Brunner v. Hampson, 441 F.3d 457, 467 (6th Cir. 2006) (holding that where the
plaintiff cannot show jurisdiction under the Ohio long-arm statute a Due Process analysis
No. 10-3526            Conn v. Zakharov                                                           Page 5


is unnecessary); Calphalon Corp. v. Rowlette, 228 F.3d 718, 721, 724 (6th Cir. 2000)
(dismissing for lack of personal jurisdiction solely on Due Process grounds).

       Under Ohio law, personal jurisdiction over non-resident defendants is available
only if (1) the long-arm statute confers jurisdiction and (2) jurisdiction is proper under
the Federal Due Process Clause. See Kauffman Racing Equip., L.L.C. v. Roberts, 930
N.E.2d 784, 790 (Ohio 2010); Goldstein v. Christiansen, 638 N.E.2d 541, 543 (Ohio
1994). Unlike other jurisdictions, Ohio does not have a long-arm statute that reaches to
the limits of the Due Process Clause, and the analysis of Ohio’s long-arm statute is a
particularized inquiry wholly separate from the analysis of Federal Due Process law.
Compare Goldstein, 638 N.E.2d at 545 & n.1 (holding that Ohio’s long-arm statute does
not reach to limits of the Due Process Clause), and Brunner, 441 F.3d at 465
(recognizing same), with Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1273 (6th Cir.
1998) (noting that because Kentucky’s long-arm statute reaches to the limit of the
Constitution the only issue is whether jurisdiction “is within the requirements of due
process”), and Intera Corp. v. Henderson, 428 F.3d 605, 616 (6th Cir. 2005) (affirming
that Tennessee’s long-arm statute is “coterminous” with Due Process). Ohio’s long-arm
statute grants Ohio courts personal jurisdiction over a non-resident if his conduct falls
within the nine bases for jurisdiction listed by the statute. See OHIO REV. CODE ANN.
§ 2307.382(A), (C) (1988). The statute makes clear that “[w]hen jurisdiction over a
person is based solely upon this section, only a cause of action arising from acts
enumerated in this section may be asserted against” the non-resident defendant.2
§ 2307.382(C).


       2
           Under Section 2307.382(A), the bases for jurisdiction are:
       (1) Transacting any business in this state;
       (2) Contracting to supply services or goods in this state;
       (3) Causing tortious injury by an act or omission in this state;
       (4) Causing tortious injury . . . by an act or omission outside this state . . . ;
       (5) Causing injury in this state to any person by breach of warranty expressly or
       impliedly made in the sale of goods outside this state . . . ;
       (6) Causing tortious injury in this state to any person by an act outside this state
       committed with the purpose of injuring persons . . . ;
       (7) Causing tortious injury to any person by a criminal act . . . ;
       (8) Having an interest in, using, or possessing real property in this state;
       (9) Contracting to insure any person, property, or risk located within this state at the
       time of contracting.
No. 10-3526         Conn v. Zakharov                                                Page 6


        But a finding that the requisites for state-law long-arm jurisdiction have been met
does not end the inquiry: the Due Process Clause requires that the defendant have
sufficient “minimum contact[s]” with the forum state so that finding personal jurisdiction
does not “offend traditional notions of fair play and substantial justice.” Third Nat’l
Bank v. WEDGE Group, Inc., 882 F.2d 1087, 1089 (6th Cir. 1989) (quoting Int’l Shoe
Co. v. Washington, 326 U.S. 310, 316 (1945)). There are two kinds of personal
jurisdiction within the Federal Due Process inquiry: (1) general personal jurisdiction,
where the suit does not arise from defendant’s contacts with the forum state; and
(2) specific jurisdiction, where the suit does arise from the defendant’s contacts with the
forum state. See id. at 1089 (citing Burger King, 471 U.S. at 472–73 & n.15). The
Supreme Court has declined to define an explicit test for general jurisdiction but has
repeatedly held that for a non-resident defendant to be subject to the general jurisdiction
of the forum state, his contacts with that state must be “continuous and systematic.” See,
e.g., Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414–16 & n.9
(1984). And we have held that a finding of specific jurisdiction comprises three
elements:

        First, the defendant must purposefully avail himself of the privilege of
        acting in the forum state or causing a consequence in the forum state.
        Second, the cause of action must arise from the defendant’s activities
        there. Finally, the acts of the defendant or consequences caused by the
        defendant must have a substantial enough connection with the forum
        state to make the exercise of jurisdiction over the defendant reasonable.

Bird v. Parsons, 289 F.3d 865, 874 (6th Cir. 2002) (quoting S. Machine Co. v. Mohasco
Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968)). Because Conn does not allege that his
claims arise out of or are related to Zakharov’s activities within Ohio, our consideration
of federal law will be restricted to whether Due Process allows the imposition of general
jurisdiction under the facts of this case.
No. 10-3526         Conn v. Zakharov                                                  Page 7


                                             III.

        As we have mentioned, in order for an Ohio court to have jurisdiction over a non-
resident defendant, the defendant must be (1) subject to long-arm jurisdiction under one
of the enumerated bases of jurisdiction in Ohio’s long-arm statute and (2) jurisdiction
must accord with Due Process. See Kauffman Racing, 930 N.E.2d at 790; Goldstein, 638
N.E.2d at 543; U.S. Sprint Commc’ns Co. P’ship v. Mr. K’s Foods, 624 N.E.2d 1048,
1051 (Ohio 1994). In other words, if jurisdiction is not proper under Ohio’s long-arm
statute there is no need to perform a Due Process analysis because jurisdiction over the
defendant cannot be found. See Brunner, 441 F.3d at 467; Keybank Nat’l Ass’n v.
Tawill, 715 N.E.2d 243, 245 (Ohio Ct. App. 1998). Because even Conn admits that this
suit is not related to any of Zakharov’s contacts with Ohio, Zakharov is not subject to
long-arm jurisdiction under Ohio’s long-arm statute. See § 2307.382(C) (“When
jurisdiction over a person is based solely upon this section, only a cause of action arising
from acts enumerated in this section may be asserted against him.”); see also Kroger,
437 F.3d at 511 (“In order to establish jurisdiction over a non-resident . . . , the defendant
must be shown to meet one of the criteria enumerated in the Ohio long-arm statute
. . . .”). This should be the end of our inquiry.

        But although he implicitly acknowledges that Zakharov is not subject to
jurisdiction under Ohio’s long-arm statute, Conn nevertheless asserts that the district
court has jurisdiction over Zakharov under three alternative theories. First, Conn argues
that Zakharov is subject to personal jurisdiction in Ohio because he owns a residence in
Ohio and that such a finding provides a basis for jurisdiction wholly apart from Ohio’s
long-arm statute. Second, Conn argues that Zakharov was served personally within the
state and that such service makes personal jurisdiction proper under Supreme Court
precedent. Finally, Conn argues that even if Ohio’s long-arm statute applies, Ohio law
recognizes the application of general jurisdiction, and Zakharov’s contacts with the state
are sufficiently continuous and systematic to satisfy general jurisdiction requirements.
Conn’s arguments are not persuasive.
No. 10-3526           Conn v. Zakharov                                                        Page 8


                                                 A.

        Conn first argues that because Zakharov owns, and occasionally uses, the Pepper
Pike properties, he is a resident of Ohio and presumptively subject to the jurisdiction of
the court. See Prouse, Dash & Crouch, L.L.P. v. DiMarco, 876 N.E.2d 1226, 1228
(Ohio 2007) (“It is axiomatic that Ohio courts can exercise jurisdiction over a person
who is a resident of Ohio. Accordingly, if [the defendant is an] Ohio resident[], there
is no need to analyze whether [he or she is] also subject to jurisdiction pursuant to . . .
Ohio’s long-arm statute.”). If Zakharov is an Ohio resident it is also unlikely that
finding jurisdiction on this basis would violate Due Process requirements.

        Unfortunately for Conn, Ohio law does not hold that a person is a resident of
Ohio merely because he or she owns a residence in Ohio, despite the semantic appeal of
such a rule. The Ohio Supreme Court’s opinion in DiMarco is instructive; there, the
court was asked to decide whether the defendants—Bruce DiMarco (“DiMarco”) and
Ji Hae Linda Yum DiMarco (“Yum”)—were Ohio residents and thus subject to the
personal jurisdiction of Ohio courts. Id. at 1227–28. DiMarco, a U.S. citizen, and Yum,
a Canadian citizen, were living in Canada at the time of the lawsuit.3 Id. at 1129. Both
DiMarco and Yum had formerly lived in Ohio; during that time, DiMarco had purchased
a home and lived in it, procured an Ohio driver’s license, and married Yum. Id.
DiMarco traveled to, and stayed in, Canada pursuant to a tourist visa, which meant that
he had to return to the United States every six months to renew the visa. Id.

        The court in DiMarco expressly declined to give a precise definition of
“resident” for jurisdictional purposes, but nonetheless noted that “case law, statutes, and
rules are in accord that the intention of a person is a significant factor in determining
where he or she legally resides.” Id. Indeed, all of the examples of residence that the
DiMarco court discussed required presence in the state with the intention to




        3
          DiMarco fled Ohio to Canada in July 1999 after he learned that he was under investigation by
the SEC; at the same time he transferred ownership of the Ohio house to Yum. Id. at 1228.
No. 10-3526            Conn v. Zakharov                                                           Page 9


remain—i.e., permanent residence.4 Id. at 1228–30; cf. Martinez v. Bynum, 461 U.S.
321, 330–31 (1983) (“[R]esidence generally requires both physical presence and an
intention to remain.”). The court further noted that the defendant’s intent is relevant
when demonstrated through the defendant’s actions. Id. at 1229–30 (“[A] person’s
status as an Ohio resident is terminated when her actions manifest her intent to make her
home in another state.”) (citations omitted; emphasis added). Accordingly, the court
held that DiMarco had demonstrated an intent to be an Ohio resident by marrying in
Ohio, buying a home and living in Ohio, and procuring an Ohio driver’s license, but that
he had not demonstrated an intent to establish residence in Canada, largely because he
traveled to Canada with a tourist visa, which meant that he could not stay permanently,
and because he left Ohio only to avoid prosecution. DiMarco, 876 N.E.2d at 1230.
Yum, on the other hand, the DiMarco court held, was not a resident of Ohio because her
actions had demonstrated that she intended to move permanently to Canada even though
she still owned the house in Ohio.5 Id.

         Looking at the facts of this case, we cannot conclude that Zakharov has
demonstrated an intent to be an Ohio resident—that is, the intent to remain permanently
in Ohio. Zakharov travels to Ohio under a tourist or business visa, which means that he
must eventually leave Ohio to return to Russia. The fact that DiMarco traveled to
Canada on a tourist visa was persuasive evidence to the DiMarco court that he had no
intent to remain in Canada permanently; Zakharov’s traveling to Ohio under a tourist
visa is similarly persuasive to us. Furthermore, Zakharov is not registered to vote in
Ohio, does not have an Ohio driver’s license, and has spent an average of only a few


         4
           The DiMarco court discussed the term “resident” in a number of contexts, but each required
presence in Ohio and intention to stay permanently. In the context of divorces and annulments, a
“resident” is one who “possesses a domiciliary residence, . . . accompanied by an intention to make the
state of Ohio a permanent home.” In the context of obtaining a driver’s license, a “resident” is a person
who “currently either lives within Ohio [or who] has left Ohio, for temporary purposes only, with a
specific intention to return to Ohio to live”—who “resides in this state on a permanent basis.” Factors
governing whether a student is a “resident” for state subsidy purposes include whether he or she intends
to remain in Ohio after graduation, as well as whether the student maintained a residence in Ohio for
twelve months and has not remained a resident of another state or nation. Id. at 1229 (citations omitted).
         5
          The court remanded to the Ohio Court of Appeals to determine whether Yum was subject to
Ohio’s long-arm statute, and that court held that she was not. See Prouse, Dash & Crouch, L.L.P. v.
DiMarco, 887 N.E.2d 1211, 1213–16 (Ohio Ct. App. 2008).
No. 10-3526        Conn v. Zakharov                                              Page 10


weeks a year in Ohio over the past several years. Crucially, the DiMarco court appeared
to reject the assertion that Yum’s home ownership by itself made her a resident of Ohio.
See DiMarco, 876 N.E.2d at 1230. Given Zakharov’s objective intent not to establish
a residence in Ohio, under Ohio law his ownership of property there does not otherwise
make him a resident who is subject to the jurisdiction of the district court.

       Conn nevertheless argues that Ohio courts have long recognized that a person
may have multiple residences and that DiMarco is inapplicable here because it was
discussing domicile, which he claims is a different concept altogether. See Rickabaugh
v. Vill. of Grand Rapids, No. WD-94-102, 1995 Ohio App. LEXIS 2431, at *11 (Ohio
Ct. App. June 9, 1995); Snelling v. Gardner, 69 Ohio App. 3d 196, 201 (1990); Bd. of
Educ. v. Dille, 109 Ohio App. 344, 348 (1959). DiMarco, however, is precisely on
point; unlike the cases Conn cites for support, it is an Ohio Supreme Court opinion that
discusses residence in the context of personal jurisdiction. See Miles v. Kohli & Kaliher
Assoc., Ltd., 917 F.2d 235, 241 (6th Cir. 1990) (stating that in a diversity case “we
follow the law of Ohio as announced by that state’s supreme court”).

                                           B.

       Conn next argues that he believes Zakharov was personally served in Ohio and
that such service confers jurisdiction under Burnham v. Superior Court of California,
495 U.S. 604 (1990). The district court declined to find jurisdiction on this basis
because (1) service of process was not made on Zakharov personally, but was actually
made on Zakharov’s agent by certified mail while Zakharov was not present in the state,
and (2) because there was no majority opinion in Burnham and it should be limited to
its facts, a holding that has some support in other jurisdictions. See Marks v. United
States, 430 U.S. 188, 193 (1977) (“When a fragmented Court decides a case and no
single rationale explaining the result enjoys the assent of five Justices, ‘the holding of
the Court may be viewed as that position taken by those Members who concurred in the
judgments on the narrowest grounds . . . .’” (quoting Gregg v. Georgia, 428 U.S. 153
(1976)); United States v. Martino, 664 F.2d 860, 872–73 (2d Cir. 1981) (noting that
where no opinion receives a majority vote the case should have binding precedential
No. 10-3526         Conn v. Zakharov                                               Page 11


value only on the narrowest ground that a majority of justices agreed upon); see also
WorldCare Ltd. v. World Ins. Co., 767 F. Supp. 2d 341, 351 (D. Conn. 2011) (“[T]here
was no plurality opinion written in Burnham, suggesting that perhaps the holding should
be limited to the particular facts set forth therein.”).

        We need not tackle the question of Burnham’s reach because the district court
is correct with regard to the facts; there was no personal service on Zakharov. Even
assuming that Burnham permits jurisdiction based solely on proper, personal service of
process on a defendant who is present within the forum state, there could be no
jurisdiction here based on such service. Conn sent service of process through certified
mail to Zakharov’s Pepper Pike property. His housekeeper received that process when
Zakharov was not in the United States. Some time later, Zakharov arrived in Ohio and
was given the documents. This is clearly not “personal service” as envisioned by Ohio
law, which requires that personal service of process be accomplished by the sheriff or
bailiff of the jurisdiction, or by a person over eighteen “who has been designated by
order of the court.” OHIO CIV. R. 4.1(B). And receipt of service of process through
certified mail is not sufficient by itself to convey jurisdiction under Ohio’s long-arm
statute and its accompanying rule of civil procedure. See OHIO CIV. R. 4.3 (stating that
service is proper on a non-resident only if that person “has caused an event to occur out
of which the claim that is the subject of the complaint arose”); see also Kaufmann
Racing, 930 N.E.2d at 791 (“Civ. R. 4.3 allows service of process on nonresidents in
certain circumstances and mirrors the long-arm statute . . . .”). Indeed, service of process
through certified mail does not implicate the “established principles” reviewed in
Burnham, namely, that “personal service upon a physically present defendant suffice[s]
to confer jurisdiction.” Burnham, 495 U.S. at 612 (Scalia, J., plurality opinion).
Because Zakharov was not properly served when he was physically present within Ohio,
the Burnham analysis is simply inapposite.
No. 10-3526            Conn v. Zakharov                                                           Page 12


                                                    C.

         Lastly, Conn asserts that even though Zakharov is not subject to long-arm
jurisdiction under one of the enumerated bases of jurisdiction in Ohio’s long-arm
statute—i.e., specific jurisdiction—Zakharov is still subject to jurisdiction because Ohio
law recognizes general jurisdiction. Conn maintains that Zakharov’s ownership of the
Pepper Pike properties, as well as other contacts related to the use of those
properties—such as the vehicles and the Ohio bank account—are sufficient to have
caused Zakharov to “‘reasonably anticipate being haled into court [in Ohio].’” Third
Nat’l Bank, 882 F.2d at 1089 (quoting World-Wide Volkswagen Corp. v. Woodson, 444
U.S. 286, 297 (1980)). In essence, Conn is arguing that Ohio jurisdiction law is
coterminous with Federal Due Process, at least with regard to general jurisdiction, and
that Due Process allows for general jurisdiction over Zakharov under the facts of this
case. Conn is incorrect.

         First, as we have explained, Ohio law does not appear to recognize general
jurisdiction over non-resident defendants, but instead requires that the court find specific
jurisdiction under one of the bases of jurisdiction listed in Ohio’s long-arm statute.
Indeed, to hold otherwise would come dangerously close to collapsing Ohio’s two-part
jurisdictional inquiry into one, an outcome that the Ohio Supreme Court has repeatedly
rejected. See, e.g., Goldstein, 638 N.E.2d at 545 & n.1. We do acknowledge, however,
that courts within the Sixth Circuit have come to inconsistent, and in some cases directly
contradictory, conclusions on whether Ohio law recognizes general jurisdiction, with
some cases holding that it does and other cases explicitly taking the opposite view or
simply holding that Ohio law requires application of the long-arm statute in order to find
jurisdiction over a non-resident defendant.6 But the pro-general-jurisdiction cases trace


         6
            Compare Gerber v. Riordan, 649 F.3d 514 (6th Cir. 2011) (holding that Ohio jurisdiction law
is interpreted “with reference to the limits of federal due process”), and Estate of Thomson v. Toyota Motor
Corp. Worldwide, 545 F.3d 357 (6th Cir. 2008) (holding that Ohio recognizes general jurisdiction), and
Brunner v. Hampson, 441 F.3d 457 (6th Cir. 2006) (same), and Keybank Capital Mkts. Inc. v. Alpine
Biomed Corp., No. 1:07-cv-1227, 2008 U.S. Dist. LEXIS 112156 (N.D. Ohio Mar. 7, 2008) (same), with
Kroger, 437 F.3d at 510–11 (holding that one of the criteria of Ohio’s long arm statute must be met in
order to find jurisdiction over a non-resident defendant), and Calphalon Corp., 228 F.3d at 721 (same),
and Cole v. Mileti, 133 F.3d 433, 436 (6th Cir. 1998) (same), and Pittock v. Otis Elevator Co., 8 F.3d 325,
327 (6th Cir. 1993) (same), and Burnshire Dev., LLC v. Cliffs Reduced Iron Corp., 198 F. App’x 425,
No. 10-3526           Conn v. Zakharov                                                      Page 13


the rule to Nationwide Mutual Insurance v. Tryg International Insurance, 91 F.3d 790,
793 (6th Cir. 1996), which is not a firm foundation for an interpretation of Ohio law.
Nationwide stated that the Ohio long-arm statute was coextensive with the Due Process
Clause and that:

        Jurisdiction may be found to exist either generally, in cases in which a
        defendant’s ‘continuous and systematic’ conduct within the forum state
        renders that defendant amenable to suit in any lawsuit brought against it
        in the forum state, or specifically, in cases in which the subject matter of
        the lawsuit arises out of or is related to the defendant’s contacts with the
        forum.

Id. (citing Perkins v. Benguet Consol. Mining Co., 342 U.S. 437, 445–47 (1952)). But
Perkins did not analyze Ohio law and held only that the state’s subjecting the defendant
to personal jurisdiction did not violate Federal Due Process. See Perkins v. Benguet
Consol. Mining Co., 342 U.S. 437, 445–49 (“Using the tests mentioned above we find
no requirement of federal due process that either prohibits Ohio from opening its courts
to the cause of action here presented or compels Ohio to do so.”). Further, the Ohio
Supreme Court held in Goldstein, 638 N.E.2d at 543–45 & n.1, and recently affirmed in
Kauffman Racing, 930 N.E.2d at 790, that jurisdiction over non-resident defendants must
be found in Ohio’s long-arm statute and that the long-arm statute does not extend to the
limits of Due Process. See also Mr. K’s Foods, 624 N.E.2d at 1051. We must follow
Ohio Supreme Court precedent with reference to Ohio law; it is clear that under Ohio
law, a court may exercise personal jurisdiction over a non-resident defendant only if
specific jurisdiction can be found under one of the enumerated bases in Ohio’s long-arm
statute. Accordingly, Zakharov is not subject to personal jurisdiction under the facts of
this case.

        Second, even if Ohio law does recognize general jurisdiction over non-resident
defendants, Federal Due Process law does not allow for general jurisdiction based on


429–30 (6th Cir. 2006) (same), and Vorhis v. Am. Med. Sys., Inc., No. 96-3525, 1997 U.S. App. LEXIS
22442, at *3–4 (6th Cir. Aug. 19, 1997) (same), and Beightler v. Produkte fur Die Medizin AG, 610 F.
Supp. 2d 847, 849–50 (N.D. Ohio 2009) (same), and NCR Corp. v. PC Connection, Inc., 384 F. Supp. 2d
1152, 1157 (S.D. Ohio 2005) (holding that Ohio law does not recognize general jurisdiction over non-
resident defendants), and Signom v. Schenck Fuels, Inc., No. C-3-07-037, 2007 U.S. Dist. LEXIS 42941,
at *3–9 (S.D. Ohio June 13, 2007) (same).
No. 10-3526        Conn v. Zakharov                                                Page 14


Zakharov’s contacts with Ohio.        As we have explained, “[t]he Supreme Court
distinguishes between ‘general’ jurisdiction and ‘specific’ jurisdiction, either one of
which is an adequate basis for personal jurisdiction” under the Due Process Clause.
Youn v. Track, Inc., 324 F.3d 409, 417 (6th Cir. 2003) (citations omitted). We must
decide whether Zakharov’s contacts with Ohio are so “pervasive” that we can find
jurisdiction even if the suit has nothing to do with those contacts, as is the case here.
See, e.g., Aristech Chem. Int’l v. Acrylic Fabricators, Ltd., 138 F.3d 624, 627–28 (6th
Cir. 1998); see also Bancroft & Masters, Inc. v. Augusta Nat’l, Inc., 223 F.3d 1082, 1086
(9th Cir. 2000) (holding that in order for contacts to be continuous and systematic they
must “approximate[] physical presence within the state’s borders”), overruled on other
grounds by Yahoo! Inc. v. La Ligue Contre Le Racisme, 433 F.3d 1199 (9th Cir. 2006);
4 CHARLES ALLEN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE
§ 1067.5, at 520 (3d ed. 2002) (commenting that the Supreme Court’s holding in
Helicopteros “suggests very strongly that the threshold contacts required for a
constitutional assertion of general jurisdiction over a nonresident defendant are very
substantial, indeed. . . . quite rigorous”). And even if Zakharov had pervasive contacts
with Ohio, we would still need to find that such jurisdiction comports with “fair play and
substantial justice.” Int’l Shoe, 326 U.S. at 320; see also Burger King, 471 U.S. at
476–77 (stating that a court should decline to find jurisdiction if “the presence of some
other considerations would render jurisdiction unreasonable”). The Court in Burger
King noted a few factors for evaluating reasonableness, including:

       the burden on the defendant, the forum State’s interest in adjudicating the
       dispute, the plaintiff’s interest in obtaining convenient and effective
       relief, the interstate judicial system’s interest in obtaining the most
       efficient resolution of controversies, and the shared interest of the several
       States in furthering fundamental substantive social policies.

471 U.S. at 477 (internal quotations marks and citation omitted); see also City of Monroe
Emps. Ret. Sys. v. Bridgestone Corp., 399 F.3d 651, 666 (6th Cir. 2005) (“Whether the
exercise of jurisdiction over a foreign defendant is reasonable is a function of balancing
three factors: ‘the burden on the defendant, the interests of the forum State, and the
No. 10-3526         Conn v. Zakharov                                                Page 15


plaintiff’s interest in obtaining relief.’” (quoting Asahi Metal Indus. Co. v. Superior
Court of Cal., 480 U.S. 102, 113 (1987))).

        At first blush it would seem that Zakharov does have continuous and systematic
contacts with Ohio; he owns property in Ohio, owns vehicles in Ohio, travels to Ohio
on a yearly basis, maintains a bank account in Ohio, and has even engaged in litigation
in Ohio. But all of Zakharov’s contacts, even the litigation, relate to his ownership of
property in Ohio. In discussing the effect of property ownership within the International
Shoe minimum contacts framework, the Supreme Court stated that:

        [T]he mere presence of property in a State does not establish a sufficient
        relationship between the owner of the property and the State to support
        the exercise of jurisdiction over an unrelated cause of action. The
        ownership of property in the State is a contact between the defendant and
        the forum, and it may suggest the presence of other ties. Jurisdiction is
        lacking, however, unless there are sufficient contacts to satisfy the
        fairness standard of International Shoe.

Rush v. Savchuk, 444 U.S. 320, 328 (1980) (citation omitted); see also Shaffer v.
Heitner, 433 U.S. 186, 213 (1977) (“[P]roperty [that] is not the subject matter of this
litigation, nor is the underlying cause of action related to the property[,] . . . [does not]
provide contacts . . . sufficient to support the jurisdiction of that State’s courts over
appellants.   If it exists, that jurisdiction must have some other foundation.”).
Accordingly, the fact that Zakharov owns the Pepper Pike properties, the Ohio bank
account, the automobiles, and other forms of property is not by itself sufficient to confer
general jurisdiction. What other “foundation,” then, does this record reveal? Zakharov
was embroiled in litigation in Ohio state court, but that was a dispute relating to his
property ownership in Ohio, a dispute or litigation that Zakharov did not initiate. See
Dalton v. R & W Marine, Inc., 897 F.2d 1359, 1363 n.4 (5th Cir. 1990) (holding that the
defendant’s participation in several unrelated lawsuit within the forum is not sufficient
to grant general jurisdiction). So it would appear that Zakharov’s only other significant
contact with Ohio is, of course, the fact that every year since 2007 he has traveled to
Ohio from Russia and stayed within the state a variable but usually relatively short
period of time.
No. 10-3526              Conn v. Zakharov                                                          Page 16


         We do not believe that Zakharov’s yearly travel to Ohio amounts to contacts
sufficiently continuous and systematic to confer general jurisdiction. See Helicopteros
Nacionales, 466 U.S. at 416–17 (holding that a trip by the defendant’s CEO to Texas,
purchases of equipment for significant sums from Texas, and sending personnel for
training in Texas was not enough to confer general jurisdiction); Nationwide, 91 F.3d
at 794 (citing Landoil Res. Corp. v. Alexander & Alexander Servs., Inc., 918 F.2d 1039,
1045–46 (2d Cir. 1991), positively for the holding that thirteen business trips over the
course of eighteen months did not constitute “continuous and systematic” contacts with
the forum state); Gates Learjet Corp. v. Jensen, 743 F.2d 1325, 1329–31 (9th Cir. 1984)
(holding that defendant’s seven visits over three years to the forum state, purchase of
over $200,000 worth of products from the forum state, and numerous phone calls and
letters to the forum state were more “occasional than continuous, and more infrequent
than systematic”). We would not hold that a person’s annual travel to Ohio for a week-
long trade-show is enough to subject her to the general jurisdiction of the state, and we
similarly will not hold that Zakharov’s yearly trip to Ohio in relation to his personal use
of property is sufficient to confer general jurisdiction, particularly where he does not
engage in any kind of business within Ohio.7 Simply put, these are not the kinds of
pervasive contacts that would approximate physical presence within the state, and
certainly not the kinds of contacts that Zakharov could reasonably anticipate
engendering litigation unrelated to his presence in Ohio.

         Even if we did find that Zakharov’s contacts were sufficient to subject him to the
state’s general jurisdiction, we do not believe that exercising jurisdiction would accord
with “fair play and substantial justice.” First, the burden on Zakharov to defend this


         7
             The Supreme Court has suggested in dicta that:
         It may be that whatever special rule exists permitting “continuous and systematic”
         contacts . . . to support jurisdiction with respect to matters unrelated to activity in the
         forum applies only to corporations, which have never fitted comfortably in a
         jurisdictional regime based primarily upon “de facto power over the defendant’s
         person.” We express no views on these matters . . . .
Burnham, 495 U.S. at 610 n.1 (citations omitted). We do not hold that general jurisdiction applies only
to corporations, but we note that there are a dearth of cases that find general jurisdiction under the Due
Process Clause over a natural person who is not otherwise subject to jurisdiction, and we decline to find
it in this case.
No. 10-3526            Conn v. Zakharov                                                          Page 17


action in Ohio is heavy because he lives in Russia and would have to travel around the
world to engage in litigation. See, e.g., Euroglas S.A., 107 F.3d at 393 (asserting that
there is no reason to doubt that Michigan is a “distant or inconvenient forum” for a
Switzerland-based defendant for Due Process purposes); Jensen, 743 F.2d at 1333
(“Litigating abroad imposes significant inconveniences upon the party appearing in a
foreign country.”); Faurecia Exhaust Sys., Inc. v. Walker, 464 F. Supp. 2d 700, 707–08
(N.D. Ohio 2006) (noting that the burden on a non-U.S. resident “is obvious and
substantial”). We also note that “[g]reat care and reserve should be exercised when
extending our notions of personal jurisdiction into the international field.” Asahi Metal,
480 U.S. at 115. Second, Ohio has no interest in this lawsuit—which involves an
alleged agreement that was not negotiated in Ohio, agreed to in Ohio, or intended to be
performed in Ohio—when neither party is a resident or citizen of Ohio, foreign law will
be applied, and no effects from the dispute will be felt in Ohio. See id. at 114–15
(stating that California’s interest in the litigation was “considerably diminished” when
neither of the parties was a California resident and it was unclear that California law
would even be applied); OMI Holdings v. Royal Ins. Co. of Can., 149 F.3d 1086,
1096–97 (10th Cir. 1998) (holding that the state interest factor “weighs heavily in favor
of Defendants” where neither party was a state resident, foreign law governs the case,
and there were no effects in the state).8 Finally, although Conn clearly has an interest
in bringing this action in Ohio, he is not foreclosed from bringing the suit in the District
of Columbia—indeed, his counsel agreed at oral argument that this was an option—and
Conn may always bring the lawsuit in a Russian court, which he admits would have
jurisdiction and would hear the case on the merits, even if the merits appear to be
stacked against Conn under Russian law. Therefore, Ohio is not the only forum where
Conn may attempt to gain relief from his alleged harm. See, e.g., Fortis Corp. Ins. v.


         8
           In addition, Ohio is simply not the most efficient forum for hearing this case: “Key to this
inquiry are the location of witnesses, where the wrong underlying the lawsuit occurred, what forum’s
substantive law governs the case, and whether jurisdiction is necessary to prevent piecemeal litigation.”
OMI Holdings, 149 F.3d at 1097 (citations omitted). Most of the witnesses are in Russia, the alleged
breach of contract occurred in Russia, either District of Columbia or Russian law will govern the case, and
piecemeal litigation is not an issue. See Pac. Atl. Trading Co. v. M/V Main Express, 758 F.2d 1325, 1331
(9th Cir. 1985) (“The site where the injury occurred and where evidence is located usually will be the most
efficient forum.”).
No. 10-3526        Conn v. Zakharov                                               Page 18


Viken Ship Mgmt., 450 F.3d 214, 223 (6th Cir. 2006) (stating that the plaintiff’s interest
is “particularly keen” where the suit is “its only means for obtaining relief”). On
balance, considerations of “fair play and substantial justice” counsel us against finding
jurisdiction in Ohio under the facts of this case.

                                           IV.

       For the foregoing reasons, we AFFIRM the judgment of the district court.